Title: From Alexander Hamilton to Angelica Church, 27 December 1793
From: Hamilton, Alexander
To: Church, Angelica



Philadelp 27 Dec1793

I embrace this opportunity, My Dear Friend, by Mr. Marshall, to tell you that my health which had suffered a severe shock by an attack of the malignant disease lately prevalent here is now almost completely restored. The last vestige of it has been a nervous derangement; but this has nearly yielded to Regimen, a certain degree of exercise and a resolution to overcome it.
The political Campaign, which is just opening, and which no doubt in the course of it will present some volcanic exhibitions, will put every good man’s fortitude and patience to a severe trial. I have hitherto found that a certain elasticity of constitution and temper reacts with a degree of vigour at least proportioned to the pressure—I hope it will be so still.
But how oddly are all things arranged in this sublunary scene. I am just where I do not wish to be. I know how I could be much happier; but circumstances enchain me. It is however determined that I will break the spell. Nothing can prevent it at the opening of the Spring, but the existence or the certainty of a war between this Country and some European Power—an event which I most sincerely deprecate but which reciprocal perversenessness, in a degree, endangers.
How long Dr Sister are the best friends to be separated! This is the question which Eliza and myself frequently ask in reference to you and Mr. Church. But the fates leave us still in the dark without diminishing our ardent & affect wishes. Adieu

A H

